Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.
 
Response to Arguments
Applicant's arguments with respect to the prior art rejections of the claims have been considered but are moot in view of the new ground(s) of rejection. 

Claim Objections
Claims 1 and 8 are objected to because it recites, “the first user identifier,” (e.g. claim 1, line 13) which lacks clear antecedent basis.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schuyler et al (US Pat. 6,832,202), hereafter, “Schulyer,” in view of Saiu et al (US Pub. No. 2011/0191217), hereafter, “Saiu.”

 As to claim 1, Schulyer discloses a system, comprising a processor to: 
receive, by the processor, a template that defines a plurality of actions to be performed by the processor (column 5, lines 52-63; particularly, “The requests table 58 may comprise a plurality of requests 72 generated by the workflow engine 34.”), wherein a first action of the plurality of actions includes a privileged identifier under which to run the first action and an approver identifier to approve running of the first action under the privileged identifier (column 6, lines 15-26, particularly, “The approval level table 64 may associate each a valid agent with an approval level. Approval levels may thus be assigned by agent and not by employee.” and column 8, lines 19-36; particularly, “At step 114, the workflow engine 34 may identify a valid agent…The valid agent may provide an approval to the request 72. In a first instance, the valid agent may be an immediate manager of the user who initiated the application 70.”; “the user who initiated the application” reading on “a privileged identifier” and “valid agent/immediate manager” reading on “approver identifier,” identifiers of both the user and the manager would be necessary in order to perform such a lookup)
receive, by the processor from a first user, a request to execute the template and validate whether the first user has permission to approve the running of the first action under the privileged identifier (Fig. 2A, particularly labels 102-110 and column 7, line 55-column 8, line 36; particularly, “The valid agent may provide an approval to the request 72. In a first instance, the valid agent may be an immediate manager of the user who initiated the application 70.”), by
creating an approval record for the approver identifier for the first action (column 5, lines 52-58), 
a notification that the first action is to be run under the privileged identifier to be sent to an individual associated with the approver identifier (column 8, lines 19-36); 
determining whether the first user identifier matches the approver identifier (Fig. 2A, particularly labels 102-110 and column 7, line 55-column 8, line 36; particularly, “The valid agent may provide an approval to the request 72. In a first instance, the valid agent may be an immediate manager of the user who initiated the application 70.” And further column 9, lines 1-12); and 
based on determining that the first user identifier matches the approver identifier, processing the first action under the privileged identifier (column 9, lines 1-12).
However, Schulyer may not explicitly disclose the creation of the approval record causes the notification to be sent.
But, Saiu discloses creation of an approval record causes a notification that a first action is to be run under a privileged identifier to be sent to an individual associated with an approver identifier ([0007], particularly, “The approval engine may apply one or more transaction rules to the one or more transactions to determine whether the rules are satisfied by corresponding attribute values of attributes associated with the one or more transactions. Notification may be generated and transmitted to one or more approvers and/or reviewers based on applications of the transaction rules.” And [0012], particularly, “A hold indication for all or a portion of the information representing the progress log may be received from a current approver in a sequence of one or more approvers. One or more notifications may be generated indicative of a reason for a hold and forwarded to an approver and/or reviewer based on a designated approver and/or reviewer established in a routing setup.”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Schulyer and Saiu in order provide a means to efficiently create and track records so that clear audit trails can be established for the approvals of various requests.

As to claims 8 and 15, they are rejected by a similar rationale to that set forth in claim 1’s rejection.
	
As to claims 2, 9, and 16, Schulyer discloses based on determining that the template does not specify a privileged identifier to run the first action, the processor is further configured to process the first action without a user identifier (Fig. 2A and column 8, lines 4-29).

As to claims 4, 11, and 18, Schulyer discloses validating whether the first user identifier has permission to approve running of the first action under the privileged identifier comprises: based on determining that the first user identifier does not match the approver identifier, determining whether the first user identifier has equivalent capabilities to the approver identifier; and based on determining that the first user identifier has equivalent capabilities to the approver identifier, processing the first action under the privileged identifier (Fig. 2A particularly, labels 102-112).

As to claims 5, 12, and 19, Schulyer discloses validating whether the approver identifier has permission to approve running of the first action under the first user identifier comprises: based on determining that the first user identifier does not have equivalent capabilities to the approver identifier, determining whether there is an approval record for a security administrator for the first action; and based on determining that there is not an approval record for the security administrator for the first action, creating an approval record for the security administrator for the first action (Figs. 2A, 2B and column 8, lines 37-58).

As to claims 6, 19, and 20, Schulyer discloses based on creating the approval record for the security administrator for the first action, the processor is further configured to process the first action under the privileged identifier (Figs. 2A, 2B and column 8, lines 37-58).

As to claims 7 and 14,  Schulyer discloses the processor is further configured to, based on determining that the template does not specify a approver identifier to approve running of the first action under the privileged identifier: determine whether there is an approval record for a security administrator for the first action; based on determining that there is not an approval record for the security administrator for the first action, creating an approval record for the security administrator for the first action; and based on creating the approval record for the security administrator for the first action, processing the first action under the first user identifier (Figs. 2A, 2B and column 8, lines 4-49).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452